pleaded laches, appellant was required to overcome the rebuttable
                presumption of prejudice. NRS 34.800(2).
                            First, appellant claimed he had good cause pursuant to Lafler
                v. Cooper, 566 U.S.     , 132 S. Ct. 1376 (2012), and Missouri v. Frye, 566
                U.S. , 132 S. Ct. 1399 (2012), because counsel was ineffective.
                Appellant failed to support this claim with specific facts that, if true,
                would entitle him to relief. Hargrove v. State, 100 Nev. 498, 502-03, 686
P.2d 222, 225 (1984). Further, appellant's good cause argument was
                without merit because these claims of ineffective assistance of counsel
                were always available to be raised and appellant failed to demonstrate
                why he waited eight years to raise them. Further, because his case was
                final when Lafler and Frye were decided, he failed to demonstrate that the
                cases would apply retroactively to him. Even if Lafler and Frye announced
                new rules of constitutional law, he failed to allege facts that meet either
                exception to the general principle that such rules do not apply
                retroactively to cases which were already final when the new rules were
                announced. See Colwell v. State, 118 Nev. 807, 816-17, 59 P.3d 463, 469-
                70 (2002). Therefore, the district court did not err in denying this claim.
                            Second, relying in part on Martinez v. Ryan, 566 U.S. , 132
S. Ct. 1309 (2012), appellant argued that he had good cause because he
                was not appointed counsel in the first post-conviction proceedings. We
                conclude that this argument lacked merit. The appointment of counsel
                was discretionary in the first post-conviction proceedings,          see MRS
                34.750(1), and appellant failed to demonstrate an abuse of discretion.
                Further, this court has recently held that Martinez does not apply to
                Nevada's statutory post-conviction procedures.      See Brown v. McDaniel,
                    Nev.      , 331 P.3d 867 (2014). Thus, the failure to appoint post-

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                conviction counsel and the decision in Martinez would not provide good
                cause for this late and successive petition.
                             Finally, appellant argued he could overcome the procedural
                defects because he was actually innocent. Appellant did not demonstrate
                actual innocence because he failed to show that "it is more likely than not
                that no reasonable juror would have convicted him in light of . . . new
                evidence."   Calderon v. Thompson, 523 U.S. 538, 559 (1998) (quoting
                Schlup v. Delo, 513 U.S. 298, 327 (1995)); see also Pellegrini v. State, 117
Nev. 860, 887, 34 P.3d 519, 537 (2001); Mazzan v. Warden, 112 Nev. 838,
                842, 921 P.2d 920, 922 (1996). We therefore conclude that the district
                court did not err in denying appellant's petition as procedurally barred,
                and we
                             ORDER the judgment of the district court AFFIRMED. 3


                                                                               ,   J.
                                                    Pickering


                                                                                   J.
                                                    Pailraguirre

                SAITTA, J., concurring:
                             Although I would extend the equitable rule recognized in
                Martinez to this case because appellant was convicted of murder and is


                      3 We  have reviewed all documents that appellant has submitted in
                proper person to the clerk of this court in this matter, and we conclude
                that no relief based upon those submissions is warranted. To the extent
                that appellant has attempted to present claims or facts in those
                submissions which were not previously presented in the proceedings
                below, we have declined to consider them in the first instance.

SUPREME COURT
        OF
     NEVADA
                                                       3
(D) 1947A
                   facing a severe sentence, see Brown v. McDaniel, 130 Nev.          .        P.3d
                         (Adv. Op. No. 60, August 7, 2014) (Cherry, J., dissenting), I concur in
                   the judgment on appeal in this case because the State pleaded laches
                   under NRS 34.800(2) and appellant failed to rebut the presumption of
                   prejudice to the State.


                                                                                          J.




                   cc:    Hon. James M. Bixler, District Judge
                          Miguel Reyes-Carreon
                          Attorney General/Carson City
                          Clark County District Attorney
                          Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                          4
(0) 1907A    es.